Citation Nr: 1144926	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disability with pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in October 2009 and June 2010 for further development.  


FINDINGS OF FACT

1.  The Veteran's bilateral pterygium was noted upon his entrance to military service.

2.  The Veteran's bilateral pterygium increased in severity during service.

3.  The government has not shown that that the increase in disability is due to the natural progress of the disease.


CONCLUSION OF LAW

The Veteran's pre-existing bilateral eye disability with pterygium was aggravated by service beyond the natural progress of the disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, the Veteran's March 1984 induction examination clearly reflects that the Veteran had bilateral pterygium.  However, there was no indication that the diagnosis caused the Veteran to be disabled in any way.  His near vision and distant vision were both 20/20 bilaterally.  A March 1985 treatment report reflects complaints of redness in both eyes that has been present since childhood trauma.  A May 1989 treatment report reflects complaints of bilateral eye itching and redness.  A February 1993 Report of Medical History reflects that the Veteran reported bilateral eye redness since childhood.  He denied any eye pain or discomfort.  However, in a December 1993 Report of Medical History, the Veteran complained of eye irritation.  In an October 1997 Report of Medical History, the Veteran once again complained of eye irritation.  A November 1997 treatment report reflects that the Veteran has a long history of bilateral pterygium "now encroaching" on the irises bilaterally; and that it is irritating to the Veteran.  The examiner indicated that surgery might be warranted.  

The Veteran's vision remained 20/20 until October 2002, at which point vision in his left eye was 20/30.  He continued to complain of irritated eyes.  An October 2003 treatment report reflects that the Veteran complained that his near sighted vision was getting worse.  Upon examination, near visual acuities were 20/30 in the left eye and 20/40 in the right eye.  In a January 2004 Report of Medical Assessment, the Veteran complained of worsening eye trouble.  Finally, a March 2004 treatment report reflects that the Veteran's near visual acuities were 20/70 bilaterally.   

The Veteran underwent a VA examination in September 2004.  He reported that he had pterygium in both eyes since he was a teenager.  The examiner noted that the Veteran has never had any treatment for it.  The Veteran complained that his eyes get red a lot; but he denied other eye problems in the past.  Upon examination, the Veteran's vision was 20/20 bilaterally.  Slit lamp examination revealed inactive nasal pterygium present in both eyes extending approximately 1 mm. into the cornea in both eyes.  The examiner diagnosed the Veteran with pterygium (inactive) in both eyes.  

The Veteran underwent another VA examination in February 2010.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran had uncorrected 20/20 farsighted vision bilaterally.  His nearsighted vision was J3 on the Jaeger scale for the right eye.  The Board notes that this equates to approximately 20/40 vision.  His nearsighted vision was J2 on the Jaeger scale for the left eye.  The Board notes that this equates to approximately 20/30 vision.  His corrected vision was 20/20 bilaterally.  Despite the fact that the examiner stated that he reviewed the claims file, he opined that the onset of bilateral pterygium is at least as likely as not during military service.  

The RO issued a March 2010 supplemental statement of the case in which it declined to rely on the February 2010 examination report, inasmuch as it conflicted with the undisputed fact that the Veteran's pterygium existed prior to service.  The Board remanded the claim in June 2010 so that the RO could give the examiner a chance to amend his opinion and to render an opinion as to whether the Veteran's bilateral pterygium was aggravated by service.  

The February 2010 examiner submitted a June 2010 addendum in which he stated that the Veteran's bilateral pterygium was not permanently aggravated beyond the normal progression of the disease during the Veteran's military service.  He acknowledged that bilateral pterygium was first reported in March 1984 (prior to active duty service).  Therefore the bilateral pterygium was not caused by service.

It is undisputed that the Veteran's bilateral pterygium pre-existed service.  Consequently, the burden falls on the Veteran to establish aggravation.  In this case, the Veteran entered service with an asymptomatic disability, with no eye complaints of any kind, and 20/20 vision bilaterally.  The service treatment reports document numerous complaints of eye irritation and worsening eyesight; a disability that is "now encroaching" on the irises bilaterally and which may require surgery; and 20/70 nearsighted visual acuity bilaterally.  The Board finds that the symptoms of the disability (which were almost non-existent when the Veteran entered service) had become more severe by the time he was discharged from service.  Consequently, the Board finds that the Veteran has established that the disability was aggravated during service.  

Consequently, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  In this case, the RO properly scheduled the Veteran for an eye examination that took place in February 2010.  The examiner stated that he reviewed the claims file; but then rendered an opinion that contradicted the undisputed facts of the case (that the Veteran's bilateral pterygium pre-existed service).  The examiner was given an opportunity to correct his erroneous opinion; and he was instructed to opine whether the Veteran's pre-existing pterygium was aggravated by service.  The examiner opined that the Veteran's disability was not aggravated by service; but the examiner failed to provide any kind of rationale for the opinion.  Moreover, he failed to acknowledge objective findings of worsening eyesight during service or the Veteran's in-service complaints of eye irritation.  

The Board finds that despite two opportunities to render an adequate medical opinion regarding the Veteran's disability, the examiner has failed to do so.  Consequently, the Board finds that the government has failed to show that the increase in disability is due to the natural progress of the disease.  

In giving the benefit of the doubt to the Veteran, the Board finds that service connection for a bilateral eye disability with pterygium is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if she wishes to appeal from those downstream determinations.


ORDER

Service connection for a bilateral eye disability with pterygium is granted, subject to the laws and regulations governing the payment of monetary benefits. 



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


